Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/937265.  Claims 1-14 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 8, 10, 11, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by LIN (2016/0083045).

Regarding Claim 1, LIN teaches An adapter (20) for a sprocket-carrying body for a bicycle rear wheel, the adapter comprising: an annular body configured to abut a sprocket-carrying body (10) and extend in an axially outer direction and to receive sprockets (12) in a radially peripheral position; a coupling element (22) formed on the annular body as a shape coupling with the sprocket-carrying body (10) so the adapter rotates as a unit with the sprocket-carrying body; and at least one sprocket-receiving seat (21) formed on the annular body that couples with at least one sprocket (12) so the adapter (20) rotates as a unit with the sprocket (12).

Regarding Claim 6, LIN teaches wherein the sprocket receiving seat (21) comprises at least one axially-extending through groove on a radially peripheral surface of the annular body for alignment with a primary groove in the sprocket- carrying body (10).

Regarding Claim 7, LIN teaches wherein the sprocket receiving seat (21) comprises four axially-extending through grooves on a radially peripheral surface of the annular body for alignment with a respective one of a plurality of primary grooves in the sprocket-carrying body (10).

Regarding Claim 8, LIN teaches wherein the plurality of primary grooves are equally spaced in a circumferential direction (Fig. 1).

Regarding Claim 10, LIN teaches wherein the annular body comprises a front annular surface configured for abutting against the sprocket-carrying body (10) and a rear annular surface axially opposite the front annular surface.

Regarding Claim 11, LIN teaches wherein the annular body further comprises recesses formed in the rear annular surface (recesses on the radial outer periphery of the rear annular surface).

Regarding Claim 13, LIN teaches A sprocket-carrying set for a bicycle rear wheel, the sprocket-carrying set comprising a sprocket-carrying body and the adapter according to claim 1 [0002].


Claim(s) 1, 5, 9, 10, 11, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by BRAEDT (2008/0234082).

Regarding Claim 1, BRAEDT teaches An adapter (42) for a sprocket-carrying body for a bicycle rear wheel, the adapter comprising: an annular body configured to abut a sprocket-carrying body (32) and extend in an axially outer direction and to receive sprockets (10) in a radially peripheral position; a coupling element (46) formed on the annular body as a shape coupling with the sprocket-carrying body (32) so the adapter rotates as a unit with the sprocket-carrying body; and at least one sprocket-receiving seat (40) formed on the annular body that couples with at least one sprocket (10) so the adapter (42) rotates as a unit with the sprocket (10).

Regarding Claim 5, BRAEDT teaches wherein the coupling element (46) comprises a mounting key for ensuring a predetermined angular phasing of the adapter with respect to the sprocket-carrying body (Fig. 1).

Regarding Claim 9, BRAEDT teaches wherein the sprocket receiving seat (40) comprises a mounting key for ensuring a predetermined angular phasing of the adapter (42) with respect to the at least one sprocket (10) mounted on it.

Regarding Claim 10, BRAEDT teaches wherein the annular body comprises a front annular surface configured for abutting against the sprocket-carrying body (32) and a rear annular surface axially opposite the front annular surface.

Regarding Claim 11, BRAEDT teaches wherein the annular body further comprises recesses formed in the rear annular surface (recesses on the radial outer periphery of the rear annular surface).

Regarding Claim 13, BRAEDT teaches A sprocket-carrying set for a bicycle rear wheel, the sprocket-carrying set comprising a sprocket-carrying body and the adapter according to claim 1 [0002].


Allowable Subject Matter
Claims 2, 3, 4, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, LIN teaches wherein the coupling element (22) comprises at least one front tooth projecting axially from the annular body and dimensioned for insertion in a selected groove in the sprocket-carrying body.
Regarding Claim 3, LIN teaches wherein the coupling element comprises four front teeth projecting axially from the annular body and dimensioned for insertion in a respected selected groove in the sprocket-carrying body.


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654